THIRD DIVISION
                            DOYLE, P. J.,
          REESE, J., and SENIOR APPELLATE JUDGE PHIPPS

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                               https://www.gaappeals.us/rules



                                                                       July 20, 2022




In the Court of Appeals of Georgia
 A22A0718. SKELTON v. SKELTON.

      PHIPPS, Senior Appellate Judge.

      In this child custody dispute, plaintiff Mikal Skelton appeals from the trial

court’s order granting in part the petition filed by the defendant, Mikal’s ex-husband

Jason Skelton, seeking to modify custody and to hold Mikal in contempt of a custody

provision in the parties’ divorce decree. Mikal contends on appeal that the trial court

erred by imposing arbitrary time limits on the presentation of evidence during the

final hearing in this case, pursuant to which the court limited her cross-examination

of Jason and barred her from presenting the testimony of one of her proposed

witnesses. Because Mikal has identified no prejudice she suffered due to the trial

court’s rulings, we discern no reversible error and affirm.
      The parties were divorced in 2018, and they have one minor child, C. S., born

in 2015. Their divorce decree incorporated a settlement agreement and parenting plan,

pursuant to which the parties shared joint legal custody of C. S., with primary

physical custody resting in Mikal. The parenting plan also contained detailed

visitation provisions. Because Jason suffers from epilepsy, the parenting plan

required his visits with C. S. to be supervised, prohibited him from consuming

alcohol within four hours of any visits, and required him to report all seizure activity

to Mikal within twenty-four hours.

      In September 2020, Mikal filed a petition to modify custody and visitation,

alleging, inter alia, that Jason had placed C. S. in danger in several ways, including

by engaging in unsupervised visits, consuming alcohol during visits, failing to report

seizures, and driving with the child while at risk for seizures. She requested, inter

alia, sole legal and physical custody. Mikal subsequently filed a motion seeking to

hold Jason in contempt of several divorce decree provisions, including those

governing visitation.

      In November 2020, Jason filed a petition seeking to modify custody, alleging

that his visits no longer required supervision due to various factors, including his



                                           2
improved health, and requesting joint physical custody. He also sought to have Mikal

held in contempt for violating several provisions in the parties’ divorce decree.

      The two custody cases proceeded to a joint hearing in May 2021, following

which the trial court entered the order at issue in this appeal in October 2021.1 Among

other things, the court denied the parties’ requests to modify custody, but modified

the parties’ visitation, in relevant part, by discontinuing the supervision requirement

for Jason’s visitation. The court also found Mikal in contempt for violating Jason’s

visitation rights, and, as a remedy, awarded Jason two additional weeks of summer

visitation for the next five years. Finally, the court found Jason in contempt for failing

to pay his share of uninsured medical expenses, which the court ordered him to pay

upon proof of balances after any insurance coverage. This appeal followed.

      1. Mikal first contends that the trial court erred by imposing arbitrary time

limits on the presentation of evidence during the final hearing and by prematurely

terminating her cross-examination of Jason as a result of those limits. We discern no

reversible error.




      1
       The reasons for the delay between the hearing and order are not immediately
apparent on the face of the record on appeal.

                                            3
      It appears that, at some point before the final hearing began, the trial court

informed the parties that each side would have 75 minutes to present their case during

the hearing. At the beginning of Mikal’s counsel’s cross-examination of Jason, the

court stated, without elaboration, “2 minutes, 29 seconds.” Three transcript pages

later, the court informed Mikal’s counsel that she had “used up [her] time.” When

counsel asked for more time on the ground that “it’s important for parties to be able

to have a full opportunity to be heard,” the court responded, “Is there anything else,

[counsel]? I’m not going to argue with you —” Counsel objected, noting that she had

another witness to call and that she had not completed her cross-examination of

Jason. The trial court implicitly overruled the objection by allowing Jason’s counsel

to conduct re-direct examination.

      The statutory provision primarily at issue here, OCGA § 24-6-611 (b),

provides, “[A] witness may be cross-examined on any matter relevant to any issue in

the proceeding. The right of a thorough and sifting cross-examination shall belong

to every party as to the witnesses called against the party.” In that vein,

      [t]he long-standing Georgia rule is that the right of cross-examination
      is a substantial right, the preservation of which is essential to the proper
      administration of justice and extends to all matters within the knowledge
      of the witness, the disclosure of which is material to the controversy.

                                           4
      This right should not be abridged. It is the duty of the court both to
      protect a witness under cross-examination from being unfairly dealt
      with, and to allow a searching and skillful test of his intelligence,
      memory, accuracy and veracity. As a general rule, it is better that
      cross-examination should be too free than too much restricted. The right
      of cross-examination in this state includes questioning a witness about
      subjects relevant to any of the issues in the case, not simply those
      matters elicited on direct examination.


R. C. Acres v. Cambridge Faire Properties, 331 Ga. App. 762, 768 (2) (771 SE2d

444) (2015) (citation and punctuation omitted).

      Nevertheless, “[a] trial court retains broad discretion in determining whether

to admit or exclude evidence, and an appellate court generally will not interfere with

that discretion absent abuse.” Thornton v. Hemphill, 300 Ga. App. 647, 650 (2) (686

SE2d 263) (2009) (citation and punctuation omitted); see also OCGA § 24-6-611 (a)

(granting courts the authority to “exercise reasonable control” over the presentation

of evidence to effectuate the ascertainment of truth, “[a]void needless consumption

of time,” and “[p]rotect witnesses from harassment or undue embarrassment”). In that

regard, “[t]o establish reversible error, a party seeking review of a trial court’s ruling

excluding testimony must show how the testimony would have benefitted her case.”

Landry v. Walsh, 342 Ga. App. 283, 285 (1) (801 SE2d 553) (2017); see Thornton,

                                            5
300 Ga. App. at 650 (2); Tarleton v. Griffin Fed. Sav. Bank, 202 Ga. App. 454, 455

(2) (b) (415 SE2d 4) (1992) (“An appellant must show harm as well as error to prevail

on appeal; error to be reversible must be harmful.”). Thus, “even if a trial court errs

by imposing unwarranted limits on the trial of a case, there is no reversible error

unless the appellant can show harm resulting from the court’s action.” Muskett v.

Sketchley Cleaners, 297 Ga. App. 561, 564 (4) (677 SE2d 731) (2009). “To make this

showing, a party must proffer the excluded testimony to the trial court.” Landry, 342

Ga. App. at 285 (1); see Thornton, 300 Ga. App. at 650 (2). Absent such a proffer, we

have no basis in the record to disturb the trial court’s ruling. See Thornton, 300 Ga.

App. at 650 (2); CRS Sirrine v. Dravo Corp., 213 Ga. App. 710, 715 (1) (445 SE2d

782) (1994) (rejecting a claim that the trial court erred by imposing limits on the time

a party had to present its case and cross-examine witnesses, on the ground that,

because the complaining party made no offer of proof of the evidence it was

prevented from introducing, there was no basis to conclude that the time limits

prejudiced the party); accord Landry, 342 Ga. App. at 284-286 (1) (holding that the

appellant failed to show how the trial court’s exclusion of a witness’s testimony

harmed her case because, pretermitting any error in the evidentiary ruling, she had not



                                           6
made a proffer of the proposed testimony to the trial court); Clemens v. State, 318 Ga.

App. 16, 22 (4) (733 SE2d 67) (2012) (same).

      During the hearing in this case, Mikal did not seek to proffer any evidence that

was excluded because of the trial court’s time limitations. And in her appellate brief,

she likewise neither identifies the substance of any evidence she could not present nor

explains how any such evidence likely would have changed any of the trial court’s

rulings. Consequently, pretermitting whether the trial court properly acted within its

authority when it enforced time limits on the presentation of evidence in this case,

absent a proffer of the excluded testimony, Mikal cannot establish prejudice resulting

therefrom.2 See Landry, 342 Ga. App. at 284-286 (1); Clemens, 318 Ga. App. at 22

      2
        We are highly skeptical of the proposition that a trial court is authorized to
impose the inflexible time limits enforced in this case. See, e.g., Ballard v. Meyers,
275 Ga. 819, 822 (572 SE2d 572) (2002) (observing that the “subordination of the
discovery of the truth to a mere procedural device is erroneous”); CRS Sirrine, 213
Ga. App. at 714 (1) (“Obviously, parties are not entitled to present their cases ad
infinitum but neither may the trial court impose limits on the trial of the case which
have the effect of excluding relevant, non-cumulative evidence simply because it
delays the conclusion of the trial.”); see also generally Newton Commonwealth
Property v. G + H Montage GmbH, 261 Ga. 269, 269-270 (404 SE2d 551) (1991)
(holding that the imposition of various limits in a complex business dispute —
including a time limit on the presentation of evidence — was reversible error where
it had “the effect of prejudicing the parties and preventing a full and meaningful
presentation of the merits of the case”). This is especially so in a child custody
proceeding, which is not a traditional adversarial proceeding, but is an action in
which the best interests of the children — rather than those of the parents — are

                                          7
(4); Thornton, 300 Ga. App. at 650 (2). She therefore has not met her burden of

showing reversible error in this regard, and we affirm the trial court’s ruling on this

issue. See Tolbert v. Toole, 296 Ga. 357, 363 (3) (767 SE2d 24) (2014) (“It is [the

appellant’s] burden, as the party challenging the ruling below, to affirmatively show

error from the record on appeal.”).

      2. Mikal further contends that, as a result of the trial court’s arbitrary time

limits, the court erred by barring her from calling a material witness. As is the case

with her first enumeration of error, however, Mikal did not seek to proffer the

substance of the testimony of the witness who was excluded because of the trial

court’s time limitations. And in her appellate brief, she again neither identifies the

substance of such evidence nor explains how it would have changed any of the trial



paramount. See Baldwin v. Baldwin, 265 Ga. 465, 465-466 (458 SE2d 126) (1995)
(in making child custody determinations, the trial court’s “primary duty” is to
determine solely what is in the child’s best interest and will best promote the child’s
welfare and happiness); see also OCGA § 19-9-3 (a) (2); accord Scott v. Scott, 276
Ga. 372, 373 (578 SE2d 876) (2003) (“The best interests of the child are controlling
as to custody changes.”). We also note, however, that the parties’ appellate briefs
shed no light on the circumstances under which the time limits imposed by the trial
court in this case came to be. Absent such background information (including
whether either party objected to or acquiesced in the time limits when the court first
imposed them) — and given Mikal’s failure to make any showing as to prejudice —
we leave for another day a decision on a court’s authority to impose such time limits
under the circumstances presented here.

                                          8
court’s rulings. For the reasons stated in Division 1, above, this enumeration of error

thus also provides no basis for reversal.

      Judgment affirmed. Doyle, P. J., and Reese, J., concur.




                                            9